DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	Applicant's arguments have been fully considered.
Hayashida (US 20180243984 A1) in view of Therriault (US 20040226620 A1)
	Applicant argues that the syringe of the prior art combination is not enabled for 3d printing.  (Remarks Pg. 8-9).
	Examiner does not find this persuasive.
The combination is enabled
Therriault illustrates a syringe in Figs 1 (shown below), 4-5, and teaches examples of using a syringe in Ex 1, 2, and 5, and further explains that “deposition head 430 of the RCD [robotically controlled deposition machine] machine 400, as depicted in FIGS. 1 and 4B, preferably holds a syringe 440” [0053]. Therriault also illustrates an exemplifies a nozzle in the same portions of the reference, such as in Example 2 which explains that “ink (Prussian blue paste, Loctite®, Rocky Hill, Conn.) was housed in a syringe (barrel diameter=4.6 mm, EFD Inc., East Providence, R.I.). The ink was deposited through a cylindrical nozzle” [0120].

    PNG
    media_image1.png
    468
    586
    media_image1.png
    Greyscale

The proposed combination uses Hayashida as a base reference and replaces the dispenser of Hayashida that may be “piston type” [0079], with the syringe dispenser of Therriault. The combination would be achievable by replacing the dispenser of Hayashida with a syringe with a barrel size of 4.6 mm and a cylindrical deposition needle of Therriault. Hayashida explains that the dispenser may use pressure for dispensing [0078] and may be “a piston type” [0079]. Thus, the combination would have a reasonable expectation of success.
Applicant’s argument is a red herring, the prior art combination is not addressed
	The enablement argument presented by Appellant suggests that the Therriault robotic deposition apparatus can not dispense material from a syringe. (Remarks Pg. 8). As described above, however, the rejection suggests applying the Therriault syringe dispensing means to the Hayashida 3D printer. The prior art as applied is not addressed by the argument.
	Applicant argues that the cited prior art combination would not have a reasonable expectation of success.  
	Examiner does not find this persuasive. This argument is presented without technical explanation and is an allegation unsupported by evidence.
	Applicant argues that the references and any combination of the references do not teach or suggest the above identified claim elements and claim limitations of Applicants' amended claim 8.
	Examiner does not find this persuasive because the claim is directed to an apparatus. The disputed claim elements and claim limitations of Applicants' amended claim 8 refer to the manner in which the claimed apparatus is intended to be employed (i.e., the material worked upon by the apparatus during an intended operation). The prior art apparatus teaches all the structural limitations of the claim and would be capable of the same intended use. Applicant has not presented evidence showing that the prior art device would not be capable of working upon the material as claimed.
“"Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim." Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, "[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).” (MPEP 2115).
“It will be borne in mind that it has been long established that a person may not patent a combination of device and material upon which the device works, nor limit other persons from the use of similar material by claiming a device patent.”
In re Smith, 36 F.2d 302, 303 (CCPA 1929)
“Inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” 
In re Young, 75 F.2d *>996<, 25 USPQ 69 (CCPA 1935)
“there is no patentable combination between a device and the material upon which it works.”
In re Rishoi, 197 F.2d 342, 344-45 (CCPA 1952)
“[T]he grant of a patent on a composition or machine cannot be predicated on a new use of that machine or composition”
In re Hack, 245 F.2d 246, 248, 114 USPQ 161, 162 (CCPA 1957)
“Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” 
Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). 
Therriault (US 20040226620 A1) in view of Hayashida (US 20180243984 A1) 
	Applicant argues that the syringe of the prior art combination is not enabled for 3d printing.  (Remarks Pg. 12-13).
	Examiner does not find this persuasive.
The combination is enabled
Therriault illustrates a syringe in Figs 1 (shown below), 4-5, and teaches examples of using a syringe in Ex 1, 2, and 5, and further explains that “deposition head 430 of the RCD [robotically controlled deposition machine] machine 400, as depicted in FIGS. 1 and 4B, preferably holds a syringe 440” [0053]. Therriault also illustrates an exemplifies a nozzle in the same portions of the reference, such as in Example 2 which explains that “ink (Prussian blue paste, Loctite®, Rocky Hill, Conn.) was housed in a syringe (barrel diameter=4.6 mm, EFD Inc., East Providence, R.I.). The ink was deposited through a cylindrical nozzle” [0120].
Applicant’s own invention is not enabled by the same argument
	The instant application discloses a syringe at Example 2, “ink was housed in a syringe (barrel diameter of 4.6 mm) mounted on the z-axis of a three-axis motion-controlled stage, and dispensed through a cylindrical deposition nozzle” and in new drawings at Fig 4 filed on 12/03/2021.
	There is no further explanation by way of written description or illustration that would inform the would be practitioner how to adapt a deposition device to use syringe for a 3d printing as claimed. 
	If adapting a deposition device to use syringe for a 3d printing is not within the gambit of a person having ordinary skill in the art, then the instant application is deficient under 35 USC 112(a) for the same reasons as argued by Applicant against the prior art.
	Illustratively, if this is not enabled,

    PNG
    media_image2.png
    662
    434
    media_image2.png
    Greyscale

(Fig 4 of Therriault)
then this is not enabled:

    PNG
    media_image3.png
    709
    799
    media_image3.png
    Greyscale

(Fig 4 of instant application, supplemental drawing filed 12/03/2021)
	Applicant argues that the cited prior art combination would not have a reasonable expectation of success.  
	Examiner does not find this persuasive. This argument is presented without technical explanation and is an allegation unsupported by evidence.
	Applicant argues that the references and any combination of the references do not teach or suggest the above identified claim elements and claim limitations of Applicants' amended claim 8.
	Examiner does not find this persuasive because the claim is directed to an apparatus. The disputed claim elements and claim limitations of Applicants' amended claim 8 refer to the manner in which the claimed apparatus is intended to be employed (i.e., the material worked upon by the apparatus during an intended operation). The prior art apparatus teaches all the structural limitations of the claim and would be capable of the same intended use. Applicant has not presented evidence showing that the prior art device would not be capable of working upon the material as claimed.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
In reference to claim 8, the claim requires 3D printing from a syringe that is mounted on a stage. 
Neither the claim, written description, or drawings provide any details regarding how the syringe is mounted or actuated to enable deposition as claimed. 
As implied by Applicant’s arguments filed on 08/15/2022 at Pg. 9 and Pg. 12, a person having ordinary skill in the art would not have the ability to use a syringe to deposit materials for 3D printing without further guidance.
	Illustratively, if this is not enabled,

    PNG
    media_image2.png
    662
    434
    media_image2.png
    Greyscale

(Fig 4 of Therriault)
then this is not enabled:

    PNG
    media_image3.png
    709
    799
    media_image3.png
    Greyscale

(Fig 4 of instant application, supplemental drawing filed 12/03/2021)

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashida (US 20180243984 A1) in view of Therriault (US 20040226620 A1)
	In reference to claim 8, Hayashida discloses an apparatus for assembling 3D periodic structures from a colloidal ink (“apparatus for manufacturing the three-dimensional object” [title], see Fig 1, 7-8), comprising:
a … dispenser that houses … (“material discharger (dispenser) 50A” [0078]);
a three-axis motion-controlled stage;
wherein said … dispenser is mounted on a three-axis motion-controlled stage (“the nozzles 5A and 5B can move relative to the stage 6 three-dimensionally so as to form a three-dimensional shape” [0082]. If the nozzles can move “move relative to the stage 6 three-dimensionally” then they must mount on a three-axis motion-controlled stage.); and
a moving x-y stage;
a … deposition nozzle  that dispenses … onto a moving x-y stage (“relative movement mechanism 7 in the present embodiment is configured to move the stage 6 in two horizontal directions orthogonal to each other as planar directions X and Y” [0082]. See Fig 7, portion shown below in comparison to instant Fig 4).

    PNG
    media_image4.png
    778
    1688
    media_image4.png
    Greyscale

Hayashida further teaches that the dispenser may be “a piston type” [0079], but does not specify that the dispenser is a syringe with a barrel size of 4.6 mm and a cylindrical deposition nozzle.
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, additively manufacturing parts (title), Therriault discloses 3d printing a scaffold by using a syringe with a barrel size of 4.6 mm and a cylindrical deposition needle as the dispenser (“a syringe (barrel diameter= 4.6 mm, EFD Inc., East Providence, R.I.). The ink was deposited through a cylindrical nozzle (diameter, D=200 .mu.m)” [0120])
Therriault further teaches the use of “colloid particles, such as fumed silica (M-5P fumed silica particles, Cab-O-Sil.TM., Cabot division, Alpharetta, Ga.), calcium complex rods, lithium hydroxystearate fibers, liquid crystals, viscoelastic micelles, low molecular weight polymers (oligomers), glass and polymer beads, polymer and ceramic microcapsules, polymer, ceramic, and metal short fibers” [0102]; “fugitive material comprises a solidified colloidal ink” [Claim 31]), and
 “good shear-thinning behavior allows the fugitive material to flow from a small orifice during deposition and rapidly “set” to facilitate shape retention of the deposited features… capable of maintaining a three-dimensional shape” [P0097])
The proposed combination uses Hayashida as a base reference and replaces the dispenser of Hayashida that may be “piston type” [0079], with the syringe dispenser of Therriault. The combination would be achievable by replacing the dispenser of Hayashida with a syringe with a barrel size of 4.6 mm and a cylindrical deposition needle of Therriault. Hayashida explains that the dispenser may use pressure for dispensing [0078] and may be “a piston type” [0079]. Thus, the combination would have a reasonable expectation of success.
A person having ordinary skill in the art would have been specifically motivated to replace the dispenser with a syringe with a barrel size of 4.6 mm and a cylindrical deposition needle in order to achieve the simple substitution of one known element for another to obtain predictable results; and configure the device of Hayashida to additively manufacturing parts using the colloidal inks of Therriault such as in Therriault’s Example 2 [0120] to form a three-dimensional, fugitive material scaffold.
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the apparatus such that the dispenser is a syringe with a barrel size of 4.6 mm and a cylindrical deposition needle; wherein the colloidal ink is a bio-based conductive shape memory polymer ink.
The cited prior art does not disclose the specific material composition worked upon, however, the prior art apparatus teaches all the structural limitations of the claim and would be capable of working on the material as claimed.
"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. (MPEP 2114(II)).
“"Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim." Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, "[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).” (MPEP 2115).
	Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Therriault (US 20040226620 A1) in view of Hayashida (US 20180243984 A1).
In reference to claim 8, Therriault discloses an apparatus for assembling 3D periodic structures from a colloidal ink [abstract], comprising:
a syringe having a barrel with a diameter of 4.6 mm that houses the colloidal ink wherein the colloidal ink is a bio-based conductive shape memory polymer ink; (“organic ink (Prussian blue paste, Loctite.RTM., Rocky Hill, Conn.) was housed in a syringe (barrel diameter= 4.6 mm, EFD Inc., East Providence, R.I.). [0120] and “fugitive material comprises a solidified colloidal ink” [Claim 31]) and
 “good shear-thinning behavior allows the fugitive material to flow from a small orifice during deposition and rapidly “set” to facilitate shape retention of the deposited features… capable of maintaining a three-dimensional shape” [P0097])
Therriault illustrates a syringe in Figs 1 (shown below), 4-5, and teaches examples of using a syringe in Ex 1, 2, and 5, and further explains that “deposition head 430 of the RCD machine 400, as depicted in FIGS. 1 and 4B, preferably holds a syringe 440” [0053].

    PNG
    media_image1.png
    468
    586
    media_image1.png
    Greyscale
)

a z-axis motion-controlled stage;
wherein said syringe is mounted on a z-axis motion-controlled stage (“an ink delivery system mounted on a z-axis motion control stage” [0119]); and
a moving x-y stage;
a cylindrical deposition nozzle connected to said syringe wherein said cylindrical that dispenses the colloidal ink onto said moving x-y stage (“The ink was deposited through a cylindrical nozzle (diameter, D=200 .mu.m)” [0120] and “printing onto a moving x-y stage” [0119])
The claim requires that the syringe is mounted on a three-axis motion-controlled stage, which is in addition to the moving x-y stage, and this is not taught by Therriault.
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, additively manufacturing parts (title), Hayashida discloses 3d printing by using a syringe mounted on a three-axis motion-controlled stage (“the nozzles 5A and 5B can move relative to the stage 6 three-dimensionally so as to form a three-dimensional shape” [0082]).
The combination would be achievable by replacing the dispenser with a syringe mounted on a z-axis motion-controlled stage with syringe a mounted on a three-axis motion-controlled stage. Hayashida explains that a dispenser may use pressure for dispensing [0078] and may be “a piston type” [0079]. Thus, the combination would have a reasonable expectation of success.
A person having ordinary skill in the art would have been specifically motivated to replace the dispenser with a syringe mounted on a z-axis motion-controlled stage with syringe a mounted on a three-axis motion-controlled stage in order to achieve the simple substitution of one known element for another to obtain predictable results.
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the apparatus such that syringe is a syringe a mounted on a three-axis motion-controlled stage.
The cited prior art does not disclose the specific material composition worked upon, however, the prior art apparatus teaches all the structural limitations of the claim and would be capable of working on the material as claimed.
	
“It will be borne in mind that it has been long established that a person may not patent a combination of device and material upon which the device works, nor limit other persons from the use of similar material by claiming a device patent.”
In re Smith, 36 F.2d 302, 303 (CCPA 1929)
“Inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” 
In re Young, 75 F.2d *>996<, 25 USPQ 69 (CCPA 1935)
“there is no patentable combination between a device and the material upon which it works.”
In re Rishoi, 197 F.2d 342, 344-45 (CCPA 1952)
“[T]he grant of a patent on a composition or machine cannot be predicated on a new use of that machine or composition”
In re Hack, 245 F.2d 246, 248, 114 USPQ 161, 162 (CCPA 1957)
“Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” 
Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). 

	
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20160114077 A1  teaches “prepared by rapid prototyping from a suspension of hydroxyapatite with an amphiphilic block poly(ethylene glycol-co-lactic acid), wherein the composite scaffold exhibits a shape memory property and swells and stiffens upon hydration at body temperature”
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R KRASNOW whose telephone number is (571)270-1154. The examiner can normally be reached M-R: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS R KRASNOW/Examiner, Art Unit 1744